Quillian, Judge.
The appellant was tried and convicted for the offense of burglary. He then appealed to this court. Held:
1. The appellant contends that the trial judge expressed an opinion to the jury as to what a witness had testified. *477However, no objection to the court’s remarks was made during the course of the trial. Frost v. State, 92 Ga. App. 614 (2) (89 SE2d 524); Pulliam v. State, 196 Ga. 782 (6) (28 SE2d 139).
Submitted January 10, 1972
Decided February 10, 1972.
Johnson & Beckham, William P. Johnson, for appellant.
2. The evidence was sufficient to support the verdict.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.